Cite as 2013 Ark. App. 447

                 ARKANSAS COURT OF APPEALS
                                         DIVISION II
                                        No. CV-12-450


                                                   Opinion Delivered   August 28, 2013

GEORGE HOBSON AND MONTIE                           APPEAL FROM THE PULASKI
HOBSON                                             COUNTY CIRCUIT COURT,
                 APPELLANTS                        SIXTH DIVISION
                                                   [NO. 60CV-06-10641]
V.
                                                   HONORABLE TIMOTHY DAVIS
                                                   FOX, JUDGE
ENTERGY ARKANSAS, INC.
                     APPELLEE                      REBRIEFING ORDERED



                               DAVID M. GLOVER, Judge

       A Pulaski County jury awarded appellants George and Montie Hobson $21,935.98 on

their claims against appellee Entergy Arkansas, Inc., for breach of contract and promissory

estoppel. Before trial, the circuit court entered summary-judgment orders dismissing the

Hobsons’ claims for actual and constructive fraud and limiting the type of damages for which

they could recover on their contract and estoppel claims. The Hobsons appeal the summary-

judgment orders. We order rebriefing to correct the following deficiencies.

       The record indicates that the circuit court held two hearings on Entergy’s motions for

summary judgment. Transcripts of the hearings are not contained in the Hobsons’ abstract

(although a brief portion of one hearing appears in Entergy’s supplemental abstract). An

appellant must create an abstract of the material parts of the stenographically reported material

that appears in the record. Ark. Sup. Ct. R. 4-2(a)(5) (2012). Information is material if it is
                                  Cite as 2013 Ark. App. 447

essential for the appellate court to confirm its jurisdiction, understand the case, and decide the

issues on appeal. Id. When the circuit court’s ruling on a motion is at issue on appeal, the

transcript of the motion hearing is considered a material part of the record and should be

abstracted. See Vimy Ridge Mun. Water Improvement Dist. v. Ryles, 369 Ark. 217, 253 S.W.3d
436 (2007); Moon v. Holloway, 353 Ark. 520, 110 S.W.3d 250 (2003) (per curiam); Evins v.

Carvin, 2012 Ark. App. 622.

       We therefore order rebriefing to allow the Hobsons to include the hearing transcripts

in their abstract. Ark. Sup. Ct. R. 4-2(b)(3). The Hobsons have fifteen days from the date of

this order to file a substituted brief that conforms with our rules. Id. Their substituted brief

should also include the jury’s verdict form in the addendum. Ark. Sup. Ct. R. 4-2(a)(8)(A)(i).

Additionally, transcripts of deposition testimony that are currently contained in the addendum

should be removed from the addendum. If a transcript of a deposition is an exhibit to a

motion or paper, then the material parts of the deposition transcript shall be abstracted, not

included in the addendum. Id; see also Ark. Sup. Ct. R. 4-2(a)(5)(A); Skalla v. Canepari, 2013
Ark. 249 (per curiam). The addendum should only contain references to the abstract pages

where the depositions appear. See Ark. Sup. Ct. R. 4-2(a)(8)(A)(i).

       We emphasize that the above list of deficiencies should not be taken as exhaustive.

Counsel should review our briefing rules to ensure that no other deficiencies exist. Failure to

comply with this rebriefing order within the prescribed time may result in affirmance. Ark.

Sup. Ct. R. 4-2(b)(3); Ark. Sup. Ct. R. 4-2(c)(2).

       Rebriefing ordered.

       WOOD and BROWN, JJ., agree.

       Gill A. Rogers, for appellants.
       Quattlebaum, Grooms, Tull & Burrow, PLLC, by: Charles L. Schlumberger, for appellee.

                                                2